Citation Nr: 0814285	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-40 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran served on active duty from August 2001 to June 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran's claims file has since 
been transferred to the VA RO in Indianapolis, Indiana.

This claim was previously before the Board in September 2007, 
at which time it was remanded for additional development of 
the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When this matter was previously before the Board in September 
2007, it was remanded to provide the veteran with a VA 
examination to determine the relationship, if any, of the 
veteran's left knee condition, or aggravation thereof, to her 
military service.  The veteran was scheduled for an 
examination, but did not appear.  Her claim was readjudicated 
and again denied in a December 2007 supplemental statement of 
the case (SSOC). 

After review, the Board observes that the record reflects a 
procedural deficiency.  In a November 2004 letter, the 
veteran's representative submitted a statement to the RO 
containing a change of address for the veteran.  An Indiana 
address was listed.  The RO used this Indiana-based address 
when it mailed its December 2007 SSOC to the veteran.  The 
record also indicates that the Indiana address was used by 
the VA Northern Indiana Health Care System in a November 2007 
letter which informed the veteran of her scheduled 
compensation and pension (C&P) examination.  The C&P 
examination letter was returned as attempted, address not 
known.  The Board observes that it is unlikely that the 
veteran received the December 2007 SSOC, since it was also 
sent to the same address.  A print-out from a VA database, 
generated in March 2008, lists the veteran as having an 
Alabama mailing address, which is what she used in 2003.  
This database appears to have been updated in 2006.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable and that, ordinarily, it would be presumed that 
the veteran was provided with the November 2007 C&P letter 
and the December 2007 SSOC, unless rebutted by clear evidence 
to the contrary.  See Baldwin v. West, 13 Vet. App. 1, 6, 
(1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
The Court has declared that VA's use of an incorrect address 
constitutes the clear evidence needed to rebut the 
presumption that it properly notified the veteran.  See 
Fluker v. Brown, 5. Vet. App. 296, 298 (1993); Piano v. 
Brown, 5 Vet. App. 25, 26-27 (1993).  Here, there is a 
serious question as to whether the veteran's proper mailing 
address was used when the November 2007 C&P Examination 
letter and the December 2007 SSOC were sent to the veteran.  

Based on the foregoing, the Board finds that due process 
concerns dictate that the veteran should be afforded another 
opportunity to attend a VA examination.  Further, the RO 
should ensure that the Health Care System has the correct 
contact information for the veteran.  The last change of 
address request currently in the record was received in 
November 2004.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and/or her representative and obtain and 
confirm the veteran's current contact 
information.

2.  Once the veteran's contact information 
has been verified, schedule the veteran for a 
VA examination, to include all appropriate 
diagnostic testing, to determine the etiology 
of the veteran's current left knee 
disability.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays, should be 
accomplished.  A rationale for any opinion 
expressed should be provided.  The examiner 
should respond to the following:

a).  Is it at least as likely as not that the 
veteran's preexisting status post left knee 
surgery/injury noted on entrance examination 
in July 2001 chronically increased in 
severity during any period of verified 
military service?

b).  If the veteran's preexisting left knee 
condition increased in severity during a 
period of service, is it at least as likely 
as not that such increase was due to the 
natural progression of the disorder, or if 
not, due to aggravation of the disorder by 
service?  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.

c).  If the examiner identifies a left knee 
condition that did not preexist the veteran's 
military service, the examiner should 
indicate whether it is at least as likely as 
not that such disorder was incurred during a 
period of verified military service.

3.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of 
the action taken in the preceding paragraph, 
the veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and her representative 
should be issued a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  Thereafter, 
the case should be returned to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

